PROB 125
(4/17)
                                United States District Court
                                          for
                                District of New Jersey
             Request for Modifying the Conditions or Term of Supervision
                            with Consent of the Offender
                              (Probation Form 49, Waiver ofHearing is Attached)

Name of Offender Rolando Rodriguez                                                      Cr.: 15-00594-001
                                                                                         PACTS #: 59836

Name of Sentencing Judicial Officer:     HONORABLE WESLEY E. BROWN
                                         SENIOR UNITED STATES DISTRICT COURT JUDGE
                                          DISTRICT OF KANSAS

Name of Newly Assigned Judicial Officer:       HONORABLE WILLIAM H. WALLS
                                               SENIOR UNITED STATES DISTRICT JUDGE
                                               (Jurisdiction Transferred November 17, 2015)

Date of Original Sentence: 03/01/2011

Original Offense;     Possession with Jntent to Distribute Cocaine

Original Sentence: 60 months imprisonment, 48 months supervised release

Special Conditions: DNA testing, Alcohol Restrictions, Substance Abuse Testing, Compliance with Child
Support Payments, $100 Special Assessment

ype of Supervision: Supervised Release                          Date Supervision Commenced: 03/06/2015

                                     PETITIONING THE COURT

T    To extend the term of supervision for         years, for a total term of_____ years.

     To modif’ the conditions of supervision as follows:

           SEARCHAND SEIZURE

           You must submit your person, property, house, residence, vehicle, papers, computers (as
           defined in 18 U.S.C. § 1 030(e)(1 )), other electronic communications or data storage devices or
           media, or office, to a search conducted by a United States Probation Officer. Failure to submit
           to a search may be grounds for revocation of release. You must warn any other occupants that
           the premises may be subject to searches pursuant to this condition.

                                                  CAUSE

The offender has requested to have his case transferred to the District of Nevada for his remaining five
months of supervision. Their office has requested that we add the condition to the offender’s term of
supervision for them to accept the transfer.
                                                                                   Prob 123—page 2
                                                                                  Rolando Rodriguez


                                                            Respectfully submitted,
                                                                .4fkhette L Siedzik
                                                             By: Michelle A. Siedzik
                                                                  U.S. Probation Officer
                                                             Date: 11/06/2018

TH COURT ORDERS:

   The Modification of Conditions as Noted Above (as recommended by the Probation Office)
F The Extension of Supervision as Noted Above
F No Action
F Other



                                                             iguature o?dicia1 Officer


                                                    /L
                                                                       Date
PROB 49
(3/89)




                        UNITED STATES DISTRICT COURT
                                     District of New Jersey

                    - Waiver of Hearing to Modify Conditions
           of Probation/Supervised Release or Extend Term of Supervision

        I have been advised and understand that I am entitled by law to a hearing and assistance
of counsel before any unfavorable change may be made in my Conditions of Probation and
Supervised Release or my period of supervision being extended. By “assistance of counsel,” I
understand that I have the right to be represented at the hearing by counsel of my own choosing
if I am able to retain counsel. I also understand that I have the right to request the court to
appoint counsel to represent me at such a hearing at no cost to myself if I am not able to retain
counsel of my own choosing.

        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I
also agree to the following modification of my Conditions of Probation and Supervised Release
or to the proposed extension of my term of supervision:

Search and Seizure You must submit your person, property, house, residence, vehicle,
                        —




papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications
or data storage devices or media, or office, to a search conducted by a United States
Probation Officer. Failure to submit to a search may be grounds for revocation of release.
You must warn any other occupants that the premises may be subject to searches pursuant
to this condition.

The probation officer may conduct a search under this condition only when reasonable
suspicion exists that you have violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a reasonable
time and in a reasonable manner.




WithesflU1t
         ation Of7er
                            LQ2                        Signed      0    Supefcised Releasee
    U.S.
                              ()
                              Date
